DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2019 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the copolymer polymer backbone" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --a copolymer polymer backbone--.
Claim 17 recites the limitation "the entirety of the copolymer backbone" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been considered as --an entirety of the copolymer backbone--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2016/0087185) in view of Park (US 2016/0225775).
Regarding claims 1 and 10, Cheng discloses a heat transfer system, comprising:
an electrocaloric material comprising:
a copolymer of a monomer mixture comprising:
(i) vinylidene fluoride (VDF, par. 9, line 7); and
electrodes (130) disposed on opposite surfaces of the electrocaloric material (refer to Fig. 1a);
a first thermal flow path (refer to Fig. 2) between the electrocaloric material and a heat sink (refer to Hot end, Th);
a second thermal flow path (refer to Fig. 2) between the electrocaloric material and a heat source (refer to Cold end, Tc); and
an electric power source (refer to the voltage Vappl as can be seen from Fig. 2, and par. 6, lines 8-10) configured to provide voltage to the electrodes.
While Cheng discloses the copolymer of a monomer mixture comprising vinylidene fluoride, Cheng fails to explicitly disclose (ii) an addition polymerization monomer that is larger than vinylidene fluoride and includes a substituent more electronegative than chlorine.
However, Park teaches that it is known in the art, to provide a ferroelectric material comprising a copolymer of a monometer mixture having (i) vinylidene fluoride (VDF) and (ii) an addition polymerization monomer that is larger than vinylidene fluoride and includes a substituent more electronegative than chlorine (refer to par. 17, lines 12-15, wherein the vinylidene fluoride can be blended with a non-PVDF polymer such as methyl methacrylate).
One having ordinary skill in the art of refrigeration would recognize that by blending methyl methacrylate with vinylidene fluoride, it will increase the energy storage properties of the copolymer, and therefore, increasing the efficiency of the heat transfer system.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify Cheng by providing (ii) an addition polymerization monomer that is larger than vinylidene fluoride and includes a substituent more electronegative than chlorine, in order to increase the efficiency of the heat transfer system in view of the teachings by Park along with the knowledge generally available to one having ordinary skill in the art of refrigeration.

Regarding claim 3, Cheng as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Cheng as modified discloses wherein the monomer mixture further comprises: (iii) an addition polymerization monomer selected from trifluoroethylene (refer to par. 9, lines 7-8).

Regarding claim 4, Cheng as modified meets the claim limitations as disclosed above in the rejection of claim 3. Further, Cheng as modified discloses wherein the addition polymerization monomer (iii) comprises trifluoroethylene (refer to par. 9, lines 7-8). 

Regarding claim 5, Cheng as modified meets the claim limitations as disclosed above in the rejection of claim 3. Further, Cheng as modified discloses wherein the addition polymerization monomer (iii) comprises tetrafluoroethylene (refer to par. 9, line 8).

Regarding claim 6, Cheng as modified meets the claim limitations as disclosed above in the rejection of claim 3. Further, Cheng as modified discloses the addition polymerization monomer (iii) comprising trifluoroethylene and/or tetrafluoroethylene, but fails to explicitly disclose wherein the addition polymerization monomer (iii) comprises an addition polymerization monomer smaller than trifluoroethylene.
However, it appears that the heat transfer system of Cheng would perform equally well with the addition polymerization monomer (iii) comprising an addition polymerization monomer smaller than trifluoroethylene. Further, applicant has not disclosed that the addition polymerization monomer (iii) being an addition polymerization monomer smaller than trifluoroethylene solves any stated problem, indicating simply that in some embodiments, the monomer mixture further comprises (iii) an addition polymerization monomer selected from tetrafluoroethylene, trifluoroethylene, or an addition polymerization monomer smaller than trifluoroethylene. In some embodiments, the monomer (iii) comprises TrFE. In some embodiments, the monomer (iii) comprises tetrafluoroethylene (TFE). In some embodiments, the monomer (iii) comprises a monomer smaller than TrFE, such as vinyl fluoride (VF) or ethylene. In some embodiments, the monomer (iii) comprises a combination of two or more of the above monomers. In some embodiments, the monomer (iii) can provide a technical effect of promoting the formation of β-phase polymer, which can have a strong electrocaloric effect.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Cheng such that the addition polymerization monomer (iii) comprises an addition polymerization monomer smaller than trifluoroethylene because it appears to be an arbitrary design consideration which fails to patentably distinguish over Cheng.

Regarding claim 7, Cheng as modified meets the claim limitations as disclosed above in the rejection of claim 6. Further, Cheng as modified discloses wherein the addition polymerization monomer (iii) comprises vinyl fluoride or ethylene.
However, it appears that the heat transfer system of Cheng would perform equally well with the addition polymerization monomer (iii) comprising vinyl fluoride or ethylene. Further, applicant has not disclosed that the addition polymerization monomer (iii) being vinyl fluoride or ethylene solves any stated problem, indicating simply that in some embodiments, the monomer mixture further comprises (iii) an addition polymerization monomer selected from tetrafluoroethylene, trifluoroethylene, or an addition polymerization monomer smaller than trifluoroethylene. In some embodiments, the monomer (iii) comprises TrFE. In some embodiments, the monomer (iii) comprises tetrafluoroethylene (TFE). In some embodiments, the monomer (iii) comprises a monomer smaller than TrFE, such as vinyl fluoride (VF) or ethylene. In some embodiments, the monomer (iii) comprises a combination of two or more of the above monomers. In some embodiments, the monomer (iii) can provide a technical effect of promoting the formation of β-phase polymer, which can have a strong electrocaloric effect.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Cheng such that the addition polymerization monomer (iii) comprises vinyl fluoride or ethylene because it appears to be an arbitrary design consideration which fails to patentably distinguish over Cheng.

Regarding claim 11, Cheng as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Cheng as modified discloses wherein the addition polymerization monomer (ii) is methyl methacrylate, but fails to explicitly disclose wherein (ii) is according to the formula:

    PNG
    media_image1.png
    109
    238
    media_image1.png
    Greyscale

X is a substituent more electronegative than chlorine, -R1, -R2, and -R3 are each independently -H, -F, or -C(R4)3, and R4 is H or F.
	However, it appears that the heat transfer system of Cheng would perform equally well with (ii) being according to the formula above. Further, applicant has not disclosed that (ii) being the formula above solves any stated problem, indicating simply that examples of the monomer (ii) include, but are not limited to vinyl chloroformate, vinyl trifluoroacetate, vinyl acetate, vinyl benzoate, 1,1-dihloroethylene, 2-vinyl-1,3-dioxolane, n-vinylformamjide, 2-vinylpyridine, 1-vinyl-2-pyrrolidinone, acrylonitrile, 1-cyanovinyl acetate, methacrylamide, acrylamide, methyl methacrylate and in some embodiments, the monomer (ii) can be represented by the formula above.
	Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Cheng such that the addition polymerization monomer (ii) is according to the above formula because it appears to be an arbitrary design consideration which fails to patentably distinguish over Cheng. 

Regarding claim 12, Cheng as modified meets the claim limitations as disclosed above in the rejection of claim 11. Further, Cheng as modified discloses wherein R1 is F and R2 and R3 are each H (refer to the rejection of claim 11 above).

Regarding claim 13, Cheng as modified meets the claim limitations as disclosed above in the rejection of claim 11. Further, Cheng as modified discloses wherein R1, R2, and R3 are each F (refer to the rejection of claim 11 above).

Regarding claim 14, Cheng as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Cheng as modified discloses (ii) the addition polymerization monomer, but fails to explicitly disclose wherein the substituent more electronegative than chlorine is selected from -O-C(O)-R5, -NH-C(O)-R6, -C(O)-NHR6, cyano, or a heterocyclic group.
However, it appears that the heat transfer system of Cheng would perform equally well with the substituent more electronegative than chlorine being selected from -O-C(O)-R5, -NH-C(O)-R6, -C(O)-NHR6, cyano, or a heterocyclic group. Further, applicant has not disclosed that the substituent more electronegative than chlorine being selected from -O-C(O)-R5, -NH-C(O)-R6, -C(O)-NHR6, cyano, or a heterocyclic group solves any stated problem, indicating simply that(ii) the addition polymerization monomer that is larger than vinylidene fluoride and includes a substituent more electronegative than chlorine; examples of the monomer (ii) include, but are not limited to vinyl chloroformate, vinyl trifluoroacetate, vinyl acetate, vinyl benzoate, 1,1-dihloroethylene, 2-vinyl-1,3-dioxolane, n-vinylformamjide, 2-vinylpyridine, 1-vinyl-2-pyrrolidinone, acrylonitrile, 1-cyanovinyl acetate, methacrylamide, acrylamide, methyl methacrylate. In some embodiments, the monomer (ii) can be represented by a formula, and in the formula X represents a substituent more electronegative than chlorine; Examples of electronegative groups having a substituent more electronegative than chlorine include OClO.sub.2, OCN, OClO, NO.sub.2, ONO.sub.2, NCO, NO, ONO, N.sub.3, OCl, NCS, OF, SCN, CN, P(═O)F.sub.2, PO, OCF.sub.3, C.sub.6H.sub.2(NO.sub.2).sub.3, NF.sub.2, P(═O)(OH).sub.2, CH═CHC.sub.6H.sub.2(NO.sub.2).sub.3, OCHO, OH, COOH, CF.sub.3, OBr, CF.sub.2CF.sub.3, CF(CF.sub.3).sub.2, C.sub.6H.sub.3(NO.sub.2).sub.2, SiF.sub.3, P(═O)Cl.sub.2, PF.sub.2, GeF.sub.3, CH(CF.sub.3).sub.2, CH═CHC.sub.6H.sub.3(NO.sub.2).sub.2, NHOH, NCl.sub.2, CHO, SnF.sub.3, P(═O)Br.sub.2, or S(═O).sub.2CH.sub.3. In some embodiments, the substituent more electronegative than chlorine is selected from —O—C(O)—R.sub.5, —NH—C(O)—R.sub.6, —C(O)—NHR.sub.6, cyano, or a heterocyclic group.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Cheng such that the substituent more electronegative than chlorine is selected from -O-C(O)-R5, -NH-C(O)-R6, -C(O)-NHR6, cyano, or a heterocyclic group because it appears to be an arbitrary design consideration which fails to patentably distinguish over Cheng. 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2016/0087185), Park (US 2016/0225775), and further in view of Kruglick (US 9,671,140).
Regarding claim 2, Cheng as modified meets the claim limitations as disclosed above in the rejection of claim 3. Further, Cheng as modified discloses voltage being applied to activate the electrodes (as can be seen from Fig. 2), but fails to explicitly disclose a controller configured to selectively apply voltage to activate the electrodes in coordination with heat transfer along the first and second thermal flow paths to transfer heat from the heat source to the heat sink.
However, Kruglick further teaches an electrocaloric effect heat transfer system, comprising a controller (112) configured to selectively apply voltage to activate electrodes (refer to electrodes 114 and col. 10, lines 29-35) in coordination with heat transfer along a first and second thermal flow paths to transfer heat from a heat source (106) to a heat sink (108), in order to operatively control the electrode control signal or signals applied to the electrodes from a power source to create the desired electric fields that drive the transfer of thermal energy through the system (refer to col. 6, lines 22-26).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Cheng by providing a controller configured to selectively apply voltage to activate the electrodes in coordination with heat transfer along the first and second thermal flow paths to transfer heat from the heat source to the heat sink in view of the teachings by Kruglick, in order to operatively control the electrode control signal or signals applied to the electrodes from a power source to create the desired electric fields that drive the transfer of thermal energy through the system.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2016/0087185), Park (US 2016/0225775), and further in view of Zhang et al., (“Ferroelectric Polymer Nanocomposites for Room-Temperature Electrocaloric Refrigeration”; Adv. Mater. 2015, 27, pgs. 1450-1454, as provided by Applicant). 
Regarding claim 8-9, Cheng as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Cheng as modified discloses wherein the electrocaloric material further comprises a β-phase promoting additive comprising a nucleating agent having a polar surface charge.
However, Zhang teaches a heat transfer system, comprising an electrocaloric material including a copolymer of a monomer mixture (refer to pg. 1450, left column, lines 1-6) and an additive comprising a nucleating agent having a polar surface charge (refer to pg. 1451, left col., lines 19-23, and pg. 1452, lines 1-3, wherein nanocomposite BST67 is being considered to function as the agent, since the crystals can be oriented readily at low fields and an improved crystallinity would offer a high polarizability).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to further modify Cheng such that the electrocaloric material further comprises a β-phase promoting additive comprising a nucleating agent having a polar surface charge in view of the teachings by Zhang, in order to offer a high polarizability in the electrocaloric material, and therefore,
optimizing a cooling effect.

Allowable Subject Matter
Claims 15-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANA M VAZQUEZ/Examiner, Art Unit 3763